Citation Nr: 1750717	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-38 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of an abdominal stab wound, manifested by a painful scar.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of an abdominal stab wound, manifested by a deep non-linear scar. 

3.  Entitlement to an increased evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Navy from September 1992 to August 1994, and from May 2000 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In October 2013, the RO assigned a noncompensable evaluation for residuals of an abdominal stab wound scar status post laparotomy, under Diagnostic Code (DC) 7805, effective April 18, 2012.  In October 2014, the RO assigned a 10 percent evaluation for a painful scar, residual abdominal stab wound, under DC 7804, effective April 18, 2012.  In December 2015, the RO assigned a 10 percent evaluation for deep non-linear scar, residual abdominal stab wound, under DC 7801, effective March 20, 2015.  In August 2016, this December 2015 evaluation replaced the noncompensable evaluation under DC 7805. 

In February 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of an abdominal stab wound, manifested by a painful scar, is comprised of one painful scar. 

2.  The Veteran's residuals of an abdominal stab wound, manifested by a deep, non-linear scar, has not been found to have an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  

3.  The Veteran's degenerative disc disease of the lumbar spine is not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for residuals of an abdominal stab wound, manifested by a painful scar, have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 7804 (2017).

2.  The criteria for an initial evaluation in excess of 10 percent for residuals of an abdominal stab wound, manifested by a deep, non-linear scar, have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 7801 (2017).

3.  The criteria for an increased evaluation in excess of 10 percent for lumbar strain with degenerative disc disease and intervertebral disc disease have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2017).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2017).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Residuals of an Abdominal Stab Wound

In October 2014, the RO assigned a 10 percent evaluation for a painful scar, residual abdominal stab wound, under DC 7804, effective April 18, 2012.  In December 2015, the RO assigned a 10 percent evaluation for a deep non-linear scar, residual abdominal stab wound, under DC 7801, effective March 20, 2015.

Scars are rated under Codes 7800-7805.  38 C.F.R. § 4.118 (2017).  Diagnostic Code 7800 contemplates scars of the head, face or neck and therefore does not apply in this case.  Id.  

Diagnostic Code 7801 contemplates scars that are deep and nonlinear.  A deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  A scar with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) is entitled to a 10 percent rating.  If the scar has an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters), then it is entitled to a 20 percent rating.  A scar with an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters) is entitled to a 30 percent rating.  Finally, a scar with an area or areas of 144 square inches (929 square centimeters) or greater is entitled to a maximum 40 percent rating.  Id. 

Diagnostic Code 7802 contemplates scars that are superficial and nonlinear.  A compensable rating is assigned for a superficial scar that is in an area or areas of 144 square inches (929 square centimeters) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7804 contemplates scars that are unstable or painful.  One or two unstable or painful scars are entitled to a 10 percent rating, three or four a 20 percent rating, and five or more a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. 

In a June 2013 VA examination, the examiner noted that the Veteran had one linear scar measuring 10 by 3 centimeters.  The scar was not painful or unstable. 

In a September 2014 VA examination, the Veteran was found to have one superficial non-linear scar measuring 17 by 3 centimeters.  The approximate total area was 51 square centimeters.  The Veteran described having a sharp pulling pain in his scar. His scar was not found to be unstable.  The examiner noted that the Veteran's scar impacted his ability to work, resulting in more pulling and pain with lifting, pulling, and prolonged walking.

On examination in September 2015, the scar was described as a deep, non-linear scar measuring 22 by 2.5 centimeters, with an approximate total area of 55 square centimeters.  The Veteran reported having a painful scar, with sharp pains in his abdominal muscles, especially if he is sitting still leaning forward for long periods of time.  The examiner noted that the scar was not unstable.  The Veteran's scar was not found to result in limitation of motion or to impact his ability to work.

In a June 2016 VA examination, the examiner again noted that the Veteran had a deep, non-linear scar measuring 17 by 3 centimeters.  The approximate total area was 51 square centimeters.  The Veteran stated that his scar was painful, and reported pain especially when bending over, difficulty putting on his shoes, and pain with extension or reaching overhead.  There was no finding of an unstable scar.  The scar was not found to result in limitation of function, but it did impact his ability to work, resulting in poor tolerance for bending forward or back. 

In a January 2017 VA examination, the scar was described as a superficial non-linear scar measuring 17 by 3 centimeters, with an approximate total area of 51 square centimeters.  The Veteran described the scar as painful, saying that it pulls and itches.  The scar was not found to be unstable.  There was no limitation of function associated with the scar, and no other findings or symptoms associated with the scar.  The examiner found no functional impact on the Veteran's ability to work. 

Based on the evidence, the Board finds that an initial evaluation in excess of 10 percent for the Veteran's scar under DC 7801 is not warranted.  The Veteran has one scar, which has not been found to have an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  While the scar was found to be superficial and non-linear on two occasions, it is still noncompensable under DC 7802, which requires that the scar encompass an area or areas of 144 square inches (929 square centimeters) or greater.  Further, the Board finds that an initial evaluation in excess of 10 percent for the Veteran's scar under DC 7804 is not warranted.  The Veteran has one scar, which has been consistently painful, but not unstable.  Therefore, the criteria for a higher rating are not met for any time during the appeal period.  See Fenderson, supra. 

The assignment of separate evaluations under DC 7801 and DC 7804 is not impermissible pyramiding, as each Diagnostic Code involves different manifestations of the Veteran's scar.  See 38 C.F.R. § 4.14 (2017). 

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Degenerative Disc Disease of the Lumbar Spine 

In October 2013, the RO assigned an initial noncompensable evaluation for degenerative disc disease of the lumbar spine under DC 5242, effective April 18, 2012.  In October 2014, the initial disability rating assigned to the Veteran's degenerative disc disease of the lumbar spine was increased to 10 percent, effective April 18, 2012.

Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5242) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Diagnostic Code 5243), whichever method results in the higher evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5242 (2017). 

Under the General Rating Formula for Diseases and Injuries of the Spine, in relevant part, a 10 percent evaluation is in order for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation contemplates unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.

For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2017). 

Normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a (Plate V) (2017); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (2017) (concerning consideration of additional symptoms (e.g., painful motion and functional loss due to pain) when rating a claim based upon limitation of motion).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, in pertinent part, a 10 percent evaluation is warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is contemplated with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A maximum 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (also discussing Note (1)). 

In addressing the criteria for a higher schedular evaluation, the Board has considered the findings from the June 2013, September 2014, January 2017, and March 2017 examinations.  The June 2013 VA examination noted that the range of motion of the thoracolumbar spine was 90 degrees of flexion, 30 degrees of extension, 30 degrees of bilateral lateral flexion, and 30 degrees of bilateral lateral rotation.  There was no evidence of muscle spasm, guarding, or ankylosis. On the VA examination in September 2014, the Veteran demonstrated 90 degrees of flexion, 20 degrees of extension, 30 degrees of right lateral flexion, 20 degrees of left lateral flexion, and 30 degrees of bilateral lateral rotation.  There were muscle spasms and guarding not resulting in abnormal gait or abnormal spinal contour, but no evidence of ankylosis.  In a January 2017 VA examination, the Veteran experienced a flare-up and was unable to perform range of motion testing.  No muscle spasm, guarding, or ankylosis was present.  In a follow-up March 2017 VA examination, the range of motion of the thoracolumbar spine was 70 degrees of flexion,  20 degrees of extension, 20 degrees of bilateral lateral flexion, and 20 degrees of bilateral lateral rotation.  There was no evidence of muscle spasm, guarding, or ankylosis.

The other records do not indicate ankylosis or any further limitation of motion.  Based on the evidence of record, the Board finds that there is simply no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See supra 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As noted above, any limitation of motion is already contemplated by the current 10 percent evaluation.

Additionally, as to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, there is no indication of any incapacitating episodes due to his lumbar spine disability.  The January and March 2017 examination reports specifically noted that the Veteran did not have any incapacitating episodes over the past 12 months.  Therefore, a higher evaluation is not warranted on this basis.

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  The March 2017 VA examiner observed that on three repetitions, the Veteran did not experience any additional loss of function or range of motion.  The examiner noted that the Veteran's functional loss/impairment included the inability to walk, stand, sit, squat, or drive for long periods.  He also stated that there was no additional limitation of motion due to pain during flare-ups or when the joint was used repeatedly over a period of time.  Based on the evidence, the Board finds that the current 10 percent evaluation for the service-connected lumbar spine disability adequately portrays any functional impairment, pain, and limitation of motion that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).

As to the neurological manifestations, the Board notes that in the May 2017 rating decision, the AOJ granted separate evaluations for radiculopathy of the right and left lower extremities and assigned 10 percent evaluations for each side.  The Veteran has not expressed disagreement with the evaluations and the Board will therefore not address these issues herein.

In summary, the Board finds that an evaluation in excess of the current 10 percent rating is not warranted for the Veteran's service-connected lumbar spine disability.  See supra Fenderson v. West, 12 Vet. App. 119 (1999).

Other Considerations 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals of an abdominal stab wound, manifested by a painful scar, is denied. 

Entitlement to an initial evaluation in excess of 10 percent for residuals of an abdominal stab wound, manifested by a deep non-linear scar, is denied. 

Entitlement to an increased evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied. 



REMAND

In February 2017, the Board remanded the issue of a TDIU.  The remand instructions requested that the Veteran undergo a VA spine examination.  The examiner was to provide a discussion as to the Veteran's ability presently and during the course of this appeal to function in an occupational environment and as to his functional impairment caused solely by his service-connected disabilities. 

The Veteran was afforded an examination in March 2017.  The examiner found that with respect to the Veteran's thoracolumbar spine condition, it did not impact his ability to work.  However, there was no discussion regarding the functional impact of the Veteran's reports of intermittent numbness and tingling down his leg and toes.  Nor was any discussion provided for the Veteran-reported flare-ups of the thoracolumbar spine, and statements regarding being unable to walk, stand, sit, squat, or drive for long periods.  Further, the Veteran's functional impairment caused solely by his service-connected disabilities was not provided.  On remand, an addendum opinion for TDIU is required to properly consider the Veteran's lay statements and to evaluate the functional impairment caused by his service-connected disabilities. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain an addendum opinion for the 
Veteran's TDIU claim.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner should set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

Specifically, the examiner should determine whether the Veteran's service-connected disabilities (major depressive disorder, degenerative disc disease of the lumbar spine, residuals of an abdominal stab wound manifested by a painful scar, residuals of an abdominal stab wound manifested by a deep non-linear scar, lumbar radiculopathy of the right and left lower extremities, and hypertension) render him unable to secure or follow a substantially gainful occupation.  

In providing the opinion, the examiner should describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of each of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities, and ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

A written copy of the report should be associated with the claims folder. 

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


